            Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 CHRIS PINKNEY,                                       Case No.:

                Plaintiff,                            JURY TRIAL DEMANDED
        v.
                                                      COMPLAINT FOR VIOLATIONS OF
 BROADWAY FINANCIAL                                   FEDERAL SECURITIES LAWS
 CORPORATION, WAYNE-KENT A.
 BRADSHAW, ROBERT C. DAVIDSON,
 JR., DANIEL A. MEDINA,VIRGIL
 ROBERTS, DUTCH C. ROSS, III, ERIN
 SELLECK, and JACK T. THOMPSON,

                 Defendants.



        Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges

 upon personal knowledge with respect to himself, and upon information and belief based upon,

 inter alia, the investigation of counsel as to all other allegations herein, as follows:

                                         BACKGROUND

       1.        This action concerns a proposed transaction (“Proposed Transaction”)

announced on August 26, 2020 pursuant to which Broadway Financial Corporation. (“Broadway

Financial” or the “Company”) will merge with CFBanc Corporation (“CFBanc”).

       2.        On August 25, 2020, Broadway Financial’s Board of Directors (the “Board” or

“Individual Defendants”) caused the Company to enter into an agreement and plan of merger and

reorganization (the “Merger Agreement”). Pursuant to the terms of the Merger Agreement, each

share of CFBanc common stock will be converted into approximately 13.626 shares of Broadway

Financial common stock (the “Merger Consideration”).              Upon closing of the Proposed

Transaction, stockholders of CFBanc will own approximately 47.5% of the outstanding common



                                                  1
            Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 2 of 14




stock of Broadway Financial, while stockholders of Broadway Financial are expected to own

approximately 52.5 of Broadway Financial.

       3.        On January 19, 2021, in order to convince Broadway Financial shareholders to

vote in favor of the Proposed Transaction, Defendants filed a materially incomplete and

misleading preliminary S-4 Registration Statement (the “Registration Statement”) with the

United States Securities and Exchange Commission (“SEC”).

       4.        The Registration Statement omits material information with respect to the

Proposed Transaction, which renders the Registration Statement false and misleading.

Accordingly, Plaintiff alleges herein that defendants violated Sections 14(a) and 20(a) of the

Securities Exchange Act of 1934 (the “1934 Act”) in connection with the Registration Statement.

       5.        In addition, a special meeting of Broadway Financial stockholders will be held

to vote on the Proposed Transaction (the “Stockholder Vote”). It is therefore imperative that the

material information that has been omitted from the Registration Statement is disclosed prior to

the Stockholder Vote so Broadway Financial stockholders can properly exercise their corporate

voting rights and make an informed decision on whether to vote in favor of the merger.

                                   JURISDICTION & VENUE

       6.        This Court has jurisdiction over the claims asserted herein pursuant to Section

27 of the 1934 Act and 28 U.S.C. §1331 because the claims asserted herein arise under Sections

14(a) and 20(a) of the 1934 Act and Rule 14a-9.

       7.        This Court has jurisdiction over Defendants because each defendant is either a

corporation that conducts business in this District, or is an individual with sufficient minimum

contacts with this District so as to make the exercise of jurisdiction by this Court permissible

under traditional notions of fair play and substantial justice.



                                                  2
            Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 3 of 14




       8.        Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because, among other things: (a) the conduct at issue

will have an effect in this District; (b) a substantial portion of the transactions and wrongs

complained of herein, occurred in this District; and (c) certain Defendants have received

substantial compensation in this District by doing business here and engaging in numerous

activities that had an effect in this District. Additionally, the Company’s common stock trades

on the NASDAQ, which is headquartered in this District.

                                         THE PARTIES

       9.        Plaintiff is, and has been continuously throughout all times relevant hereto, a

Broadway Financial shareholder.

       10.       Defendant Broadway Financial is a Delaware corporation and a party to the

Merger Agreement. Broadway Financial shares are traded on the NASDAQ under the ticker

symbol “BYFC.”

       11.       Defendant is Wayne-Kent A. Bradshaw is President, Chief Executive Officer and

a director of the Company.

       12.       Defendant Robert C. Davidson, Jr., is a director of the Company.

       13.       Defendant Daniel A. Medina is a director of the Company

       14.       Defendant Virgil Robert is Chairman of the Board and a director of the

Company.

       15.       Defendant Dutch C. Ross III is a director of the Company.

       16.       Defendant Erin Selleck is a director of the Company.

       17.       Defendant Jack T. Thompson is a director of the Company.




                                                3
            Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 4 of 14




                                                 FACTS

          18.      Broadway Financial was incorporated under Delaware law in 1995 for the purpose

of acquiring and holding all of the outstanding capital stock of Broadway Federal Savings and

Loan Association (the “Bank”) as part of the Bank’s conversion from a federally chartered mutual

savings association to a federally chartered stock savings bank. In connection with the conversion,

the Bank’s name was changed to Broadway Federal Bank, f.s.b. The Bank's business consists of

deposits from the general public and using such deposits, together with borrowings and other

funds, to make mortgage loans secured by residential properties.

    19.          CFBanc is a bank holding company and a benefit corporation organized under the

laws of and headquartered in Washington, D.C. CFBanc works to promote economic equity and

opportunity by providing increased access to responsible capital and complementary financial

services to underserved communities to ensure the long-term well-being and resilience of

individual, families and institutions. CFBanc conducts its business operations through its wholly-

owned national bank subsidiary, City First Bank of D.C., National Association and through other

subsidiaries and affiliates.

          20.      On August 25, 2020, Broadway Financial’s Board caused the Company to enter

into the Merger Agreement.

          21.      At the Effective Time (as defined in the Merger Agreement), and as a result of the

Merger:

          (a)Subject to Section 2.2(e), (i) each share of the Class A Common Stock, par value
          $0.50 per share, of CFB issued and outstanding immediately prior to the Effective
          Time (the “CFB Class A Common Stock”), except for shares of CFB Class A
          Common Stock owned by CFB or BYFC (in each case other than shares of CFB
          Class A Common Stock (A) held in trust accounts, managed accounts, mutual funds
          and the like, or otherwise held in a fiduciary or agency capacity that are beneficially
          owned by third parties or held in CFB Benefit Plans or (B) held, directly or


                                                    4
         Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 5 of 14




       indirectly, by CFB or BYFC in respect of debts previously contracted) and
       Dissenting Shares, shall be converted into 13.626 shares (the ratio of 1:13.626, the
       “Exchange Ratio,” and such shares, the “Class A Merger Consideration”) of the
       voting common stock, par value $0.01 per share, of BYFC (the “BYFC Voting
       Common Stock”)

       22.      The Merger Consideration is unfair because, among other things, the intrinsic

value of the Company is in excess of the amount the Company’s stockholders will receive in

connection with the Proposed Transaction.

       23.      It is therefore imperative that the Company shareholders receive the material

information that Defendants have omitted from the Registration Statement so that they can

meaningfully assess whether the Proposed Transaction is in their best interests prior to the vote.

       24.      Section 6.12 of the Merger Agreement has a no solicitation clause that prevents

Broadway Financial from soliciting alternative proposals and constraints its ability to negotiate

with potential buyers:

       Section 6.12      Acquisition Proposal.

        (a)     Each Party agrees that it shall not, and shall not authorize or permit any of
       its officers, directors, employees, investment bankers, attorneys or accountants
       retained by it to, directly or indirectly: (i) solicit, initiate, encourage, induce or
       knowingly facilitate the communication, making, submission or announcement of
       any Acquisition Proposal or Acquisition Inquiry or take any action that could
       reasonably be expected to lead to an Acquisition Proposal or Acquisition Inquiry;
       (ii) furnish any information regarding such Party to any Person in connection with
       or in response to an Acquisition Proposal or Acquisition Inquiry; (iii) engage in or
       participate in discussions or negotiations with any Person with respect to any
       Acquisition Proposal or Acquisition Inquiry; (iv) otherwise knowingly facilitate
       any effort or attempt to make an Acquisition Proposal or Acquisition Inquiry; (v)
       approve, endorse or recommend any Acquisition Proposal (subject to and except as
       expressly permitted by Section 5.2 and Section 5.3); or (vi) execute or enter into
       any letter of intent or similar document or any Contract contemplating or otherwise
       relating to any Acquisition Transaction; provided, however, that, notwithstanding
       anything contained in this Section 4.5(a), prior to obtaining the Company
       Shareholder Approval or the CGI Stockholder Approval, as applicable, each Party
       may furnish nonpublic information regarding such Party to, and enter into
       discussions or negotiations with, any Person in response to a bona fide written
       Acquisition Proposal, which such Party’s Board of Directors determines in good


                                                 5
          Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 6 of 14




       faith, after consultation with a nationally recognized independent financial advisor
       and written advice from its outside legal counsel, constitutes, or is reasonably likely
       to result in, a Superior Offer (and is not withdrawn) if: (A) neither such Party nor
       any Representative of such Party shall have materially breached this Section 4.5;
       (B) the Board of Directors of such Party concludes in good faith, based on the
       advice of outside legal counsel, that the failure to take such action would be
       reasonably likely to be inconsistent with the fiduciary duties of the Board of
       Directors of such Party under applicable Legal Requirements; and (C) such Party
       receives from such Person an executed confidentiality agreement containing
       provisions (including nondisclosure provisions, use restrictions, non-solicitation
       provisions, no hire provisions and “standstill” provisions) at least as favorable to
       such Party as those contained in the Confidentiality Agreement. Without limiting
       the generality of the foregoing, each Party acknowledges and agrees that, in the
       event any Representative of such Party (whether or not such Representative is
       purporting to act on behalf of such Party) takes any action that, if taken by such
       Party, would constitute a material breach of this Section 4.5 by such Party, the
       taking of such action by such Representative shall be deemed to constitute a breach
       of this Section 4.5 by such Party for purposes of this Agreement. Notwithstanding
       anything to the contrary in this Agreement, each Party or any of its officers,
       directors, employees, investment bankers, attorneys or accountants retained by it
       may (x) in response to any unsolicited Acquisition Proposal or Acquisition Inquiry,
       seek to clarify the terms and conditions of such Acquisition Proposal or Acquisition
       Inquiry and (y) in response to any unsolicited Acquisition Proposal or Acquisition
       Inquiry from a third party, inform such third party or its representative of the
       restrictions imposed by this Section 4.5 (without conveying, requesting, or
       attempting to gather any other information except as otherwise specifically
       permitted).

       25.      In addition, Section 8.2 of the Merger Agreement requires Broadway Financial to

pay up to a $1,7500,000 “termination fee” in the event this agreement is terminated by Broadway

Financial and improperly constrains the Company from obtaining a superior offer. Such a

termination fee is excessive and unduly restrictive to Broadway Financial’s ability to consider

other offers.

       26.      Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       27.      As alleged herein, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and



                                                 6
          Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 7 of 14




misleading.

       28.      First, the Registration Statement omits material information regarding Broadway

Financial’s and CFBanc’s financial projections.

       29.      With respect to Broadway Financial’s financial projections, the Registration

Statement fails to disclose all line items used to calculate Net income, Earnings per share, and

Total assets.

       30.      With respect to CFBanc’s financial projections, the Registration Statement fails

to disclose all line items used to calculate Net income, Earnings per share, and Total assets.

       31.      The disclosure of projected financial information is material information

necessary for stockholders to gain an understanding of the basis for any projections as to the future

financial performance of the combined company. In addition, this information is material and

necessary for stockholders to understand the financial analyses performed by the companies’

financial advisors rendered in support of any fairness opinion.

       32.      Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor Keefe, Bruyette & Woods, Inc. (“KBW”)

and CFBanc’s financial advisor Raymond James & Associates, Inc. (“Raymond James”) in

connection with the Proposed Transaction.

       33.      With respect to KBW’s Selected Companies Analysis, the Registration Statement

fails to disclose the individual multiples and metrics for the companies observed in the analysis.

This information must be disclosed to make the Registration Statement not materially misleading

to Broadway Financial stockholders and provide stockholders with full and relevant information

in considering how to vote.




                                                  7
         Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 8 of 14




       34.      With respect to KBW’s Broadway Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the individual inputs and assumptions underlying the

discount rates of 13.0% to 17.0%, (ii) the present value of the estimated excess cash flows that

Broadway Financial could generate over the 5.5-year period from the end of the second quarter of

2020 through 2025, (iii) the present value of the Company’s implied terminal value, and (iv)

KWB’s basis to assume that the Company would maintain a tangible common equity to tangible

assets ratio of 8.00% and to apply a range of 10.0x to 14.0x Broadway Financial’s estimated 2026

earnings to calculate terminal value. This information must be disclosed to make the Registration

Statement not materially misleading to Broadway Financial stockholders and provide stockholders

with full and relevant information in considering how to vote.

       35.      With respect to KBW’s CFBanc Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) the individual inputs and assumptions underlying the discount rates

of 13.0% to 17.0%, (ii) the present value of the estimated excess cash flows that CFBanc could

generate over the 5.5-year period from the end of the second quarter of 2020 through 2025, (iii)

the present value of the CFBanc’s implied terminal value, and (iv) KWB’s basis to assume that

the CFBanc would maintain a tangible common equity to tangible assets ratio of 8.00% and to

apply a range of 10.0x to 14.0x CFBanc’s estimated 2026 earnings to calculate terminal value.

This information must be disclosed to make the Registration Statement not materially misleading

to Broadway Financial stockholders and provide stockholders with full and relevant information

in considering how to vote.

       36.      With respect to Raymond James’ Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) Raymond James’ basis to for applying multiples

ranging from 11.0x to 13.0x, (ii) estimated terminal values for CFBanc and Broadway Financial,



                                                 8
         Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 9 of 14




and (iii) the individual inputs and assumptions underlying the discount rates of 15.00% to 17.00%.

This information must be disclosed to make the Registration Statement not materially misleading

to Broadway Financial stockholders and provide stockholders with full and relevant information

in considering how to vote.

       37.      With respect to Raymond James’ Selected Companies Analysis, the Registration

Statement fails to disclose the individual multiples and metrics for the companies observed in the

analysis. This information must be disclosed to make the Registration Statement not materially

misleading to Broadway Financial stockholders and provide stockholders with full and relevant

information in considering how to vote.

       38.      With respect to Raymond James’ Pro Forma Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) the individual inputs and assumptions underlying the

discount rates of 15.00% to 17.00%, (ii) Raymond James’ basis to assume that the pro forma

combined entity would maintain a tangible common equity to tangible assets ratio of 8.00% and

to apply a range of 11.0x to 13.0x to the pro forma combined entity’s estimated 2025 earnings to

calculate terminal value. This information must be disclosed to make the Registration Statement

not materially misleading to Broadway Financial stockholders and provide stockholders with full

and relevant information in considering how to vote.

       39.      Third, the     Registration    Statement fails to disclose sufficient information

regarding communications about post-transaction employment and directorships during the

negotiation of the Proposed Transaction.

       40.      Fourth, the Registration Statement fails to disclose sufficient information

regarding the existence of and/or number and nature of all confidentiality agreements entered into

between the Company and any interested third party during the sales process, if their terms differed


                                                 9
           Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 10 of 14




from one another, and if they contained “don’t-ask, don’t-waive” or standstill provisions, and if

so, the specific conditions, if any, under which such provisions would fall away or prevent parties

from submitting a bid.

          41.   The omission of the above-referenced material information renders the

Registration false and misleading.

          42.   The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                      CLAIMS FOR RELIEF

                                              COUNT I

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(a) OF THE
      EXCHANGE ACT AND RULE 14a-9 PROMULGATED THEREUNDER)


          43.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, requires that Registration communications with stockholders shall not contain “any

statement which, at the time and in the light of the circumstances under which it is made, is false

or misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          45.   Defendants issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in



                                                  10
           Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 11 of 14




recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          46.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. By virtue of their roles as officers

and/or directors, each of the Individual Defendants were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and

disclose such information to stockholders as required.

          47.   The preparation of a Registration Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence.

Defendants were negligent in preparing and reviewing the Registration Statement. Defendants

were also negligent in choosing to omit material information from the Registration Statement or

failing to notice the material omissions in the Registration Statement upon reviewing it, which

they were required to do carefully.

          48.   The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law.

                                             COUNT II

          (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                    SECTION 20(a) OF THE EXCHANGE ACT)

          49.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          50.   The Individual Defendants acted as controlling persons of the Company within



                                                  11
         Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 12 of 14




the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors of the Company, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the

Registration Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       51.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       52.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction. The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       53.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants




                                                12
         Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 13 of 14




participated in drafting and/or gave their input on the content of those descriptions.

       54.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       55.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       56.     Plaintiff has no adequate remedy at law.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.     Preliminarily and permanently enjoining defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction;

         B.     In the event defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

         C.     Directing the Individual Defendants to disseminate a Registration Statement that

 does not contain any untrue statements of material fact and that states all material facts required

 in it or necessary to make the statements contained therein not misleading;

         D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act,

 as well as Rule 14a-9 promulgated thereunder;

         E.     Awarding Plaintiff the costs of this action, including reasonable allowance for

 Plaintiff’s attorneys’ and experts’ fees; and

         F.     Granting such other and further relief as this Court may deem just and proper.



                                                 13
        Case 1:21-cv-00945-PKC Document 1 Filed 02/03/21 Page 14 of 14




                                         JURY DEMAND

        Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: February 3, 2021
                                               MOORE KUEHN, PLLC

                                               /s/Justin Kuehn
                                               Justin A. Kuehn
                                               Fletcher W. Moore
                                               30 Wall Street, 8th floor
                                               New York, New York 10005
                                               Tel: (212) 709-8245
                                               jkuehn@moorekuehn.com
                                               fmoore@moorekuehn.com

                                               Attorneys for Plaintiff




                                                 14
